Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	Applicants’ arguments/remarks filed 14 September 2020 are acknowledged.    Claims 1 and 3-19 are currently pending.  Claim 1 is currently amended. Claim 2 is cancelled. Claims 7-9 were previously withdrawn.  Claims 1, 3-6 are 10-19 are examined on the merits within. 

Withdrawn Rejections
2.	Applicants’ arguments, filed 14 September 2020, with respect to the 35 U.S.C. 102(a)(1) Rejection have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) Rejection of claims 1, 3-4, 6, 12, 14-15, and 17-18 has been withdrawn. 

New Rejections
Claim Rejections – 35 U.S.C. 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 3-6, and 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
5.	Claim 1 recites “wherein the intermediate layer coats an outside surface of the intermediate layer.” This implies the presence of two intermediate layers.  It is believed the claim intends to recite “wherein the outer layer coats an outside surface of the intermediate layer” and will be interpreted as such for examination purposes.  

6.	Claims 10-11, 13, and 16 depend from claim 2 which is currently cancelled.  Therefore claims 10-11, 13 and 16 are indefinite since it is unclear from where it is intended to depend. For examination purposes, these claims will be interpreted as depending from claim 1. 

Modified Rejections
Claim Rejections – 35 U.S.C. 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3-6 and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamashita et al. (JP2008037863) in view Drost et al. (4,756,911).
	Hamashita et al. teach a core particle containing a drug exhibiting an unpleasant taste, an under coat layer containing a water-soluble polymer and elution accelerator, and an overcoat layer comprising a water soluble polymer, a water insoluble polymer, and an elution accelerator.  See paragraph [0008].  The water soluble polymer includes hydroxypropylmethylcellulose, hydroxypropylcellulose, methylcellulose, etc.  See paragraph [0017].  The instant specification 
	Hamashita et al. do not teach a gelling swelling substance with the specified viscosity.
	Drost et al. teach a controlled release pharmaceutical formulation in the form of a coated tablet with a core portion comprising a medicament. The composition comprises a gelling agent which is a hydroxypropylmethyl cellulose having a viscosity of 1000 to 6000 centipoises (1 centipoise = 1 mPas) in 2% solution at 20°C.  The core includes a polymer coating.  See abstract. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute one known effective hydroxypropylmethyl cellulose swelling polymer for another to yield predictable results since both Hamashita et al. and Drost et al. are directed to similar core shell polymers.  It would have been well within the purview of the skilled artisan at the time the invention was filed to modify the weight percentage of the layers through routine optimization to achieve the desired drug release profile. 



Response to Arguments
	Applicants’ arguments filed 14 September 2020 have been fully considered but they are not persuasive. 

	In response to applicants’ arguments, it is noted that Hamashita et al. teach the elution accelerator can be hydroxypropyl cellulose.  See paragraph [0016].  The instant specification defined hydroxypropyl cellulose as an example of a binder.  See paragraph [0065].  Hamashita et al. teach the presence of a water-soluble gelling swelling substance in combination with a binder in the intermediate layer.  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute one known effective hydroxypropylmethyl cellulose swelling polymer for another to yield predictable results since both Hamashita et al. and Drost et al. are directed to similar core shell polymers.  Applicant does not provide evidence as to how Drost et al. teach away from employing the gelling agent in the intermediate layer or how the different techniques employed by Hamashita and Drost would conflict with each other.  Although the swelling substance in the intermediate layer may swell to control the release of active, this does not preclude the agent from functioning in the intermediate layer. In addition, Hamashita teach a water-soluble gelling swelling substance in the intermediate layer, thus this type of function is acceptable in this part of the product.  The prior art of Drost was provided to make obvious the substitution of one water-soluble gelling swelling substance for another; therefore conflicting techniques would not pose an issue. 


10. 	Applicants argued, “The dissolution and unpalatable test demonstrate that Example 2 with high-viscosity gelling swelling substance has a significantly and unexpectedly faster drug release rate and fulfills the taste-masking requirement.”
	In response to applicants’ argument, regarding dissolution, Example 2 achieved 92% versus comparative Example 4 achieving 81.2% after 60 minutes.  It cannot be determined if this difference is statistically significant.  In addition, the examples are not commensurate in scope with the claims.  The examples use a specific compound in specific amounts whereas the claims only define the compounds by their function.  There are no amounts or values for each compound within the claim.  The examples do not mention a binder in the intermediate layer.  Thus a side by side analysis cannot be conducted.   Example 2 achieved a ranking of no unpalatable taste for all panelists.  Comparative Example 4, which comprises the swelling gelling substance with a viscosity less than 10, only had a slight felt taste for 1 of 4 panelists.  75% of the panelists had no unpalatable taste.  It is unclear how these results are unexpected.
	Thus this rejection is maintained.



Conclusion
11.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 

Correspondence
12.	No claims are allowed at this time.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JESSICA WORSHAM/Primary Examiner, Art Unit 1615